                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA


STEVEN ERIC GOULD,                      Case No. 8:19-cv-01090-JGB-JC

Plaintiff,
                                        ORDER ACCEPTING FINDINGS,
               v.                       CONCLUSIONS, AND
                                        RECOMMENDATIONS OF UNITED
                                        STATES MAGISTRATE JUDGE
COUNTY OF ORANGE, et al.,
                                        [DOCKET NOS. 29, 31]
                      Defendants.


      Pursuant to 28 U.S.C. ' 636, the court has reviewed all of the records herein,
including the March 4, 2021 Report and Recommendation of a United States
Magistrate Judge (AReport and Recommendation@), plaintiff=s Objections to the
Report and Recommendation, and the County of Orange=s Response to the
Objections. The Court has further made a de novo determination of those portions
of the Report and Recommendation to which objection is made. The Court
accepts the findings, conclusions and recommendation of the Magistrate Judge
reflected in the Report and Recommendation and overrules the Objections.
       IT IS HEREBY ORDERED:
       1.      The Request for Judicial Notice (Docket No. 31) filed by Defendants
               the County of Orange and former Orange County Sheriff Sandra
               Hutchens (collectively AMovants@) is granted;
       2.      The Movants= Motion to Dismiss (Docket No. 29) is granted;
       3.      Claim Seven of the First Amended Complaint against Superior
               Court Judge James L. Crandall in his official and individual capacities
               is dismissed without leave to amend;
       4.      With regard to plaintiff=s Section 1983 claims, the First Amended
               Complaint=s request for punitive damages against the County of
               Orange, the Orange County Sheriff=s Department, Orange County
               Sheriff Sandra Hutchens, and Orange County Deputy Sheriffs P.
               Maracine, Pablo Alvarez, David Michael Gwisdalla, Steven
               Thompson, Skylar R. Matson, Derek Thomas, L. Vecchione, L.
               Lange, T. Mattheson, M. Freeze, Sergeant Weidenkeller, Captain C.
               Coppock, Sergeant Jose Walehwa, Thornton, and R. Gilbert in their
               official capacities is dismissed without leave to amend; and
       5.      The First Amended Complaint is otherwise dismissed with leave to
               amend;
       6.      Within twenty (20) days of the date of this Order, Plaintiff shall do
               one of the following:
               (a)     file a Second Amend Complaint which cures the pleading
               defects set forth in the Report and Recommendation;1

       1
         Any Second Amended Complaint must: (a) be labeled ASecond Amended Complaint@;
(b) be complete in and of itself and not refer in any manner to the original Complaint or First
Amended Complaint B i.e., it must include all claims on which plaintiff seeks to proceed (Local
Rule 15-2); (c) contain a Ashort and plain@ statement of each claim for relief Ashowing that
[plaintiff] is entitled to relief@ (Fed. R. Civ. P. 8(a)); (d) make each allegation Asimple, concise
and direct@ and contain factual allegations in clear short, concise, numbered paragraphs, each
